Exhibit 10.2

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “* * *” and has been filed separately with the Securities and
Exchange Commission pursuant to a Confidential Treatment Application filed with
the Commission.

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made and entered into as of this 14
day of June, 2014, (“Effective Date”) by and between SBEHG LAS VEGAS I, LLC
d/b/a SLS Las Vegas (“Hotel Operator”) and SB Gaming, LLC (“Gaming Operator,”
and, together with Hotel Operator, the “Employer”) and Robert L. Oseland II
(“Employee”). Stockbridge/SBE Holdings, LLC (“Owner”) and Stockbridge Real
Estate Fund III-A, LP, a Delaware limited liability partnership and Stockbridge
Real Estate Fund III-C, LP, a Delaware limited liability partnership (the two
Stockbridge LPs are collectively “Guarantors”) join in this Agreement for the
limited purpose of guaranteeing certain obligations of Employer undertaken
pursuant thereto (the aforementioned collectively “Parties”),.

RECITALS

WHEREAS, Hotel Operator is a limited liability company duly organized and
existing under the laws of the State of Nevada, maintains its principal place of
business at 2535 Las Vegas Boulevard, South, Las Vegas, Nevada 89109 and with
the Owner and its Affiliates is engaged in the business of developing, owning
and operating a casino resort at such place of business (the “SLS Las Vegas”);
and,

WHEREAS, Gaming Operator is a limited liability company duly organized and
existing under the laws of the State of Nevada, maintains its principal place of
business at 2535 Las Vegas Boulevard, South, Las Vegas, Nevada 89109 and is
engaged in the business of conducting Gaming Operations as defined in the Casino
License Agreement between Owner and SB Gaming, LLC, dated June 16, 2014, as it
may be amended or restated from time to time (the “CLA”) at the SLS Las Vegas
resort hotel-casino (the “SLS Las Vegas” or the “Project”);

WHEREAS, pursuant to the Employee Lease Agreement between Hotel Operator, Gaming
Operator dated June 16, 2014, as it may be amended and/or restated from time to
time (the “ELA”), Hotel Operator agrees to furnish to Gaming Operator, and
Gaming Operator agrees to engage, certain employees, including Employee, as may
be necessary to conduct all Gaming Operations at the SLS Las Vegas;

WHEREAS, in furtherance of its business, Hotel Operator has employed Employee as
the President and Chief Operating Officer of SLS Las Vegas; and

WHEREAS, certain of the Parties executed an Employment Agreement, dated
March 14, 2012 (the “2012 Employment Agreement”) and an Addendum to Employment
Agreement, dated May 21, 2012 (the “2012 Addendum”); and

WHEREAS, the Parties desire to extinguish and dissolve the 2012 Employment
Agreement and 2012 Addendum and this Agreement is intended to amend, revise and
supersede the 2012 Employment Agreement and 2012 Addendum and any other prior
agreements or understandings, whether formal or informal, between the Parties;
and

 

Page 1 of 12



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing recitals and in
consideration of the mutual covenants, agreements, understandings, undertakings,
representations, warranties and promises hereinafter set forth, with the parties
intending to be legally bound thereby, Employer and Employee do hereby covenant
and agree as follows:

1. EMPLOYMENT POSITION AND DUTIES.

1.1 Employee will continue to be employed by Hotel Operator, and will be
employed by Gaming Operator, as the President and Chief Operating Officer
(“COO”) of the SLS Las Vegas and shall, in a professional and businesslike
manner, perform such duties assigned by Employer as are generally associated
with the duties of the President and COO of an integrated resort hotel and
casino on the Las Vegas Strip for Employer, as well as such similar duties that
are consistent with the foregoing as may be assigned to Employee by Employer.
Employee’s duties shall include, but not be limited to: (i) the responsibility
for the strategic direction, operational planning and execution of all aspects
of the business of the SLS Las Vegas in a manner consistent with the direction
received from Employer’s Representatives and in collaboration with other
executives associated with Employer or its Affiliates; (ii) the efficient and
continuous operation of the SLS Las Vegas; (iii) the preparation of relevant
budgets and allocation of relevant funds for the SLS Las Vegas; (iv) the
selection and delegation of duties and responsibilities of subordinates; (v) the
direction, review and oversight of all programs under Employee’s supervision;
and (vi) such other and further consistent duties as may be assigned by Employer
to Employee from time to time. The foregoing notwithstanding, Employee shall
devote such time to Employer’s Affiliates, as may be required by Employer,
provided such duties are with regard to their involvement with SLS Las Vegas
only and not inconsistent with Employee’s primary duties to Employer. The
Parties acknowledge and agree that circumstances may reasonably require Employer
to seek to hire a new professional with duties similar to those of the Employee
and that such new professional may hold a position or rank equivalent or
possibly senior to Employee. In such case, Employee shall be expected and agrees
to facilitate any such new hire, including by voluntarily relinquishing some or
all of Employee’s existing duties to the new hire and instead accepting a
modified role and job description with Employer. Such recruitment and hiring
shall not be deemed by the Parties to be a breach of this Agreement. Employee
agrees to, at all times during the Term of this Agreement and in all material
respects, adhere to any and all material non-conflicting internal written
policies and procedures applicable to Employer’s business and its employees as
established or modified from time to time; provided, however, in the event of
any conflict between the provisions of this Agreement and any such policies and
procedures, the provisions of this Agreement shall control.

2. TERM

2.1 The term of Employee’s employment by Employer pursuant to this Agreement
shall commence on the Effective Date, and shall continue for a period of
approximately eighteen (18) months through and including December 31, 2015,
subject to earlier termination by either party as hereinafter provided (“Term”).

2.2 The special termination provisions detailed in Section 5.1.4 will not be
available to the employee until subsequent to December 31, 2014.

3. COMPENSATION; FRINGE BENEFITS

3.1 Base Salary. Except as otherwise detailed in Section 5, the Employer shall
pay Employee a Base Salary during the longer of December 31, 2014, or the Term
of this Agreement, at the rate of Five Hundred Thousand Dollars ($540,450.00)
per annum. Base Salary shall be exclusive of, and in addition to, any other
benefits which Employer may make

 

Page 2 of 12



--------------------------------------------------------------------------------

available to Employee, including, but not limited to, any year-end bonus,
discretionary bonus, disability or life insurance plan, medical and/or
hospitalization plan which may be in effect during the Term paid in accordance
with the Employer’s payroll practices as established from time to time.

3.2 Incentive Compensation

3.2.1 In addition to the Base Salary set forth in Section 3.1 above, Employee
shall be eligible to receive additional incentives in connection with his
employment as set forth in this Section 3.2.

3.2.2 After the completion of each calendar year during the Term of this
Agreement, Employee shall be entitled to an Annual Bonus Award of Two Hundred
Fifty Thousand Dollars ($250,000.00), payable within thirty (30) days after the
end of each calendar year. Except as otherwise detailed in Section 5, in the
event Employee is no longer employed by Employer at the end of calendar year
2014 or 2015, he shall receive a pro-rata bonus based on number of days worked
during the respective calendar year of his termination.

3.2.3 In connection with Employee’s employment, Employee shall be eligible to
participate in Employer’s discretionary bonus plan.

3.3 Other Employee Benefits.

Employer hereby covenants and agrees that Employee, if otherwise eligible, shall
be entitled to participate in all applicable employee welfare benefits pursuant
to any policy, plan, fund or program that are generally available to Employer’s
employees during the Term, including those providing medical, surgical or
hospital care or benefits and benefits in the event of sickness, accident,
disability, death or unemployment, but not entitled to participate in those
related to vacation, pensions on retirement or death, and insurance to provide
such pensions. All issues as to eligibility for any specific benefit and payment
of employee welfare benefits shall be as set forth in the applicable company
policy, insurance policy or plan documents. Nothing in this Agreement shall
limit Employer’s ability to exercise its discretion under any such employee
welfare benefit policy, plan, fund or program, or to adopt, amend or terminate
any such benefit at any time. Subject to timely providing adequate records of
proof and purpose in accordance with Employer’s policies and procedures,
Employee shall be reimbursed by Employer for all ordinary and necessary expenses
incurred in the performance of his duties.

3.4 Vacation. Employee shall be entitled to four (4) weeks of paid vacation at
the start of each calendar year. Employee’s prior employment period with
Employer and vacation taken shall be included in this calculation for 2014.
Employee shall not be permitted to carryover over vacation from one calendar
year to the next.

3.5 Indemnification. To the maximum extent allowed by law, Employer and Owner
agree, and as a condition to Employee performing services for any Entity
(defined below) such Entity will prior to the performance of services agree, to
indemnify Employee against any expenses, including attorney’s fees, judgments,
fines and amounts paid in settlement actually, reasonably incurred by him in
connection with any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative, including an action by
or in the right of the company to procure a judgment in its favor, by reason of
the fact that he is, or was at any time including prior to the execution of this
Agreement, a manager, officer, employee or agent of the Employer, or is or was
serving at the request of the Employer as a manager, employee, officer or agent
of another limited-liability company, corporation, partnership, joint venture,
trust, Affiliate or other enterprise (collectively “Entity”), if he acted in
good faith and in a manner which he reasonably believed to be in or not opposed
to the best interests of the Employer or the Entity for which he is performing
such services, and, with respect to any

 

Page 3 of 12



--------------------------------------------------------------------------------

criminal action or proceeding, had no reasonable cause to believe his conduct
was unlawful. Indemnification shall survive any termination of this Agreement
and will continue for Employee when he has ceased to be a member, manager,
employee or agent of Employer or Entity, and inures to the benefit of his heirs,
executors and administrators for so long as Employee and his heirs, executors
and administrators shall be subject to any possible or threatened or pending or
completed action or proceeding by reason of the fact that Employee was a member,
manager, employee or agent of Employer or Entity. Additionally, Employer shall
use its commercially best efforts to obtain and provide to Employee directors’
and officers’ liability insurance with coverage for all acts and omissions
alleged to have occurred during the Term. If any provision of this Agreement
results in any adverse tax, interest or penalty consequences (“Penalties”) under
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
the Parties agree to act in good faith, and they shall restructure that specific
provision in a manner that results in the Employee receiving the net
compensation and economic benefits intended herein, as calculated without
application of such Penalties. The obligations of this Section 3 shall survive
the termination of Employee’s employment for any reason.

4. CONSOLIDATION PAYMENT.

Employee expressly agrees to remain employed by Employer until * * *, or * * *
from date of the opening of SLS Las Vegas, whichever is later (“Consolidation
Payment Qualification Date”). However, in no event shall the Consolidation
Payment Qualification Date be later than * * *. In the event that: (i) Employee
is employed by Employer on the Consolidation Payment Qualification Date,
(ii) the Employee dies before the Consolidated Payment Date, (iii) the Employee
terminates before the Consolidated Payment Date pursuant to Section 5.1.5 or
because of a breach of this Agreement by Employer, Owner, or Guarantors, or
(iv) in the event that Employer terminates the Employee for any reason or no
reason prior to the Consolidation Payment Qualification Date, Employer,
Guarantors and/or Owner shall be unconditionally obligated to compensate
Employee in the amount of * * * (“Consolidation Payment”), inclusive of any
portion of the Consolidation Payment made prior to the Consolidation Payment
Qualification Date. The Parties acknowledge that a bona fide dispute arose over
the rights Employee has or may have had to the Annual Bonus Award as detailed in
Section * * *, Annual Operating Performance Bonus as detailed in Section * * *,
Promoted Interest in SLS Las Vegas as detailed in Section * * *, Promoted
Interest in SBEEG Holdings, LLC as detailed in Section * * *, and any and all
other rights to future compensation as contained in Section * * * of the 2012
Employment Agreement and/or 2012 Addendum and, in order to resolve that dispute
over the aggregate amount of deferred compensation in compliance with Treas.
Reg. 1.409A, have agreed to make the Consolidation Payment. In exchange and
consideration for the full payment of the Consolidation Payment, Employee
expressly covenants and agrees to extinguish and discharge any and all rights he
has or may have had to the Annual Bonus Award as detailed in Section * * *,
Annual Operating Performance Bonus as detailed in Section * * *, Promoted
Interest in SLS Las Vegas as detailed in Section * * *, Promoted Interest in
SBEEG Holdings, LLC as detailed in Section * * *, and any and all other rights
to future compensation as contained in Section * * * of the 2012 Employment
Agreement and/or 2012 Addendum. Employee expressly acknowledges and agrees that
the Consolidation Payment is fair and reasonable compensation for the discharge
of the aforementioned rights under the 2012 Employment Agreement and 2012
Addendum. The Consolidation Payment shall be paid to Employee in * * * equal
installments paid on a monthly basis on a regular scheduled payroll date
commencing on * * *, except upon the occurrence of an Acceleration Event
(defined below), in which case the scheduled installment shall be paid in the
ordinary course and the outstanding balance shall be paid within thirty
(30) days after termination of Employee’s employment.

 

Page 4 of 12



--------------------------------------------------------------------------------

5. SPECIAL TERMINATION PROVISIONS.

5.1 This Agreement shall terminate upon the occurrence of any of the following
events:

5.1.1 The death of Employee;

5.1.2 The giving of written notice from Employer to Employee of the termination
of this Agreement upon the complete disability of Employee;

5.1.3 The giving of fourteen (14) days’ written notice pursuant to Section 9 by
Employer to Employee of the termination of this Agreement;

5.1.4 At any time on or after January 1, 2015, upon the giving of fourteen
(14) days written notice pursuant to Section 9 by Employee to Employer of the
termination of this Agreement; and

5.1.5 Upon the entering into an agreement for transfer, sale or assignment of
all or substantially all of SLS Las Vegas to a Person that isn’t an Affiliate of
Employer or Owner, or the direct or indirect Change in Control of Employer or
Owner, (collectively “Acceleration Event”) and upon the Employee giving of
fourteen (14) days written notice pursuant to Section 9 no later than thirty
(30) days after Employee receives notice of the Acceleration Event to Employer
of the termination of this Agreement.

5.2 In the event that Employer elects to terminate Employee pursuant to
Section 5.1.3 prior to December 31, 2014, or upon the occurrence of an event
described in 5.1.1, 5.1.2, or 5.1.5 on or before December 31, 2014, Employer,
Guarantors, or Owner shall continue to pay Employee his Base Salary and Annual
Bonus Award through and including December 31, 2014 paid in accordance with the
Employer’s established payroll practices, which for the Annual Bonus Award is
January 30, 2015.

5.3 Upon termination of employment for any other reason, Employer, Guarantor, or
Owner shall pay Employee: (i) accrued Base Salary, (ii) pro-rated Annual Bonus
Award and other compensation to the extent approved by the Employer on or after
the date of this Agreement, (iii) other vested compensation, if any, and
(iv) accrued, but unused, vacation pay, all to the date of termination.

5.4 No termination of any kind at any time shall: (i) affect or release
Employer’s, Guarantors’, and Owner’s obligations to pay the Consolidation
Payment which occurs on the Consolidation Payment Qualification Date, or the
payments under Section 3 for the year ending December 31, 2014 that shall be
prorated for any partial year, or (ii) release their or their Affiliates’
obligations to Employee of indemnification as provided herein.

6. CONFIDENTIALITY.

6.1 Employee hereby warrants, covenants and agrees that Employee shall not
directly or indirectly use or disclose any confidential information, trade
secrets, or works for hire, whether in written, verbal, electronic or model
form, at any time or in any manner, except as required in the conduct of
Employer’s or its Affiliate’s business or as expressly authorized by Employer in
writing. Employee shall take all necessary and available precautions to protect
against the unauthorized disclosure of confidential information, trade secrets,
or works for hire. Employee acknowledges and agrees that such confidential
information, trade secrets, or works for hire are the sole and exclusive
property of Employer or its Affiliates.

 

Page 5 of 12



--------------------------------------------------------------------------------

6.2 Employee shall not remove from Employer’s premises any confidential
information, trade secrets, works for hire or any other documents pertaining to
Employer’s or its Affiliate’s businesses, unless expressly authorized by
Employer in writing. Furthermore, Employee specifically covenants and agrees not
to make any duplicates, copies, or reconstructions of such materials and that,
if any such duplicates, copies, or reconstructions are made, they shall become
the property of Employer or its Affiliate upon their creation.

6.3 Upon termination of Employee’s employment with Employer for any reason,
Employee shall turn over to Employer the originals and all copies of any and all
papers, documents and things, including information stored for use in or with
computers and software, all files, Rolodex cards, phone books, notes, price
lists, customer contracts, bids, customer lists, notebooks, books, memoranda,
drawings, computer disks or drives, or other documents: (i) made, compiled by,
or delivered to Employee concerning any customer served by Employer or its
Affiliate or any product, apparatus, or process manufactured, used, developed or
investigated by Employer or its Affiliate; (ii) containing any confidential
information, trade secret or work for hire; or (iii) otherwise relating to
Employee’s performance of duties under this Agreement. Employee further
acknowledges and agrees that all such documents are the sole and exclusive
property of Employer or its Affiliates.

6.4 Employee hereby warrants, covenants and agrees that Employee shall not
disclose to Employer or any Affiliate, officer, director, employee or agent of
Employer or its Affiliate, any proprietary or confidential information or
property, including but not limited to any trade secret, formula, pattern,
compilation, program, device, method, technique or process, which Employee is
prohibited by contract, or otherwise, to disclose to Employer (the “Restricted
Information”). In the event Employer or its Affiliate requests Restricted
Information from Employee, Employee shall advise Employer or its Affiliate that
the information requested is Restricted Information and may not be disclosed by
Employee.

6.5 The obligations of this Section 6 are continuing and shall survive the
termination of Employee’s employment with Employer for any reason. Nothing
herein shall prevent Employee from consulting with accountants and attorneys,
from disclosing information that is public, or from using such information
described in this Section 6 in any proceeding or litigation to enforce the
provisions of, and claims related or made pursuant to, this Agreement.

7. RESTRICTIVE COVENANTS.

7.1 Employee acknowledges that Employer has and will continue to provide and
expose Employee to certain confidential information, trade secrets, inventions,
works of authorship, business relationships and customer relationships possessed
by and/or developed by or for Employer or its Affiliates at a considerable
investment of time and expense, such that Employer and/or its Affiliates would
be irreparably harmed if the Employee were to improperly use and/or disclose
such knowledge with respect to competitors, potential competitors, customers and
other parties. Further, Employee acknowledges that maintaining strong customer
relationships is essential to Employer’s and Affiliates’ businesses and that
such client relationships are special, unique and required considerable
investment of time and funds to develop. Given Employee’s high level position
with Employer and relationship with Affiliates, Employee understands that he
will be identified in the mind of customers with the products and services
offered by Employer and/or its Affiliates and will have established personal
relationships with customers and accumulated important information about them,
such that there is a substantial risk of Employee appropriating Employer’s
and/or its Affiliates’ customer goodwill and/or otherwise compromising customer
relations, resulting in irreparable harm to Employer and/or its Affiliates.

 

Page 6 of 12



--------------------------------------------------------------------------------

7.2 Employee hereby covenants and agrees that through and including * * *,
Employee shall not, directly or indirectly, either as a principal, agent,
employee, employer, consultant, partner, member of a limited liability company,
shareholder of a closely held corporation, or shareholder in excess of two per
cent (2%) of a publicly traded corporation, corporate officer or director,
manager or in any other individual or representative capacity, engage, work or
otherwise participate in any manner or fashion in any business activity that is
in competition in any manner whatsoever with the principal business activities
of Employer or its Affiliates, in or about any market in which Employer or its
Affiliates: (i) operate; and/or (ii) plan to operate a hotel, gaming
establishment, restaurant and/or nightclub within which Employer or its
Affiliates have customer contacts or good will established or have entered into
leases, contracts and/or begun construction related to said planned hotel,
gaming establishment, restaurant and/or nightclub operations.

7.3 Employee hereby further covenants and agrees that, for one (1) year
following Employee’s cessation of any continued employment with Employer,
Employee shall not, directly or indirectly, induce or attempt to induce or
solicit or attempt to solicit the employment, hiring or engagement of any
employee of Employer or its Affiliates, or actually employ, hire or engage any
such employee for Employee’s own purposes or on behalf of any other person or
business entity in competition in any manner whatsoever with the principal
business activities of Employer and/or its Affiliates: (i) operate; and/or
(ii) plan to operate a hotel, gaming establishment, restaurant and/or nightclub
within which Employer or its Affiliates have customer contacts or good will
established or have entered into leases, contracts and/or begun construction
related to said planned hotel, gaming establishment, restaurant and/or nightclub
operations.

7.4 Employee also covenants and agrees that, for one (1) year following
Employee’s cessation of any continued employment with Employer, Employee shall
not, directly or indirectly: (i) induce or attempt to induce or solicit or
attempt to solicit any customer of Employer or Affiliate to cease doing business
with Employer and/or its Affiliates or otherwise move their business elsewhere;
or (ii) interfere or attempt to interfere with the business relationships
between any customer and Employer and/or its Affiliates, either for Employee’s
own purposes or on behalf of any other person or business entity in competition
in any manner whatsoever with the principal business activities of Employer
and/or its Affiliates, in or about any market in which Employer and/or its
Affiliates: (i) operate; and/or (ii) plan to operate a hotel, gaming
establishment, restaurant and/or nightclub within which Employer or its
Affiliates have customer contacts or good will established or have entered into
leases, contracts and/or begun construction related to said planned hotel,
gaming establishment, restaurant and/or nightclub operations. Employee and
Employer also agree that the fact that any particular customer does not
exclusively utilize the services or products of the Employer and/or Affiliate,
i.e., the customer contracts with third parties for the provision of the same
services or products offered by the Employer and/or its Affiliates shall have no
bearing on the enforcement of this subsection.

7.5 Non-Disparagement.

7.5.1 Employee acknowledges and agrees that Employer, Owner and their Affiliates
have a reputation for offering high quality services to the public, and that
Employer, Owner and their Affiliates desire to maintain their reputation and
receive positive publicity. Accordingly, Employee agrees that he will not
directly or indirectly make any oral, written or recorded private or public
statement or comment that is disparaging, or defamatory of Employer,

 

Page 7 of 12



--------------------------------------------------------------------------------

Owner and their Affiliates or any of their respective owners, officers,
directors, or shareholders. Disparaging statements include, without limitation,
any and all statements or implications which cast Employer, Owner and their
Affiliates or any of their respective owners, officers, directors, shareholders
or employees in a negative light.

7.5.2 Employer, Owner and their Affiliates agree that they, and any of their
respective owners, officers, directors, or shareholders, will not directly or
indirectly make any oral, written or recorded private or public statement or
comment that is disparaging, or defamatory of Employee. Disparaging statements
include, without limitation, any and all statements or implications which cast
Employee in a negative light.

7.5.3 Notwithstanding the provisions of subsection 7.5.1 above, Employee,
Employer, Owner, and their Affiliates and any of their respective owners,
officers, directors and shareholders are permitted to respond truthfully and
fairly in any court, government, regulatory, legal or administrative proceeding,
or in response to any request or inquiry by his employer, including but not
limited to requests arising under that company’s ethical guidelines, compliance
committee, code of conduct or reporting requirements of the public stock
exchange on which the company’s publically traded stock is traded and the rules
and regulations of any governmental entity including the Securities and Exchange
Commission, and any gaming regulatory body.

7.5.4 The obligations of the Parties regarding “disparaging” remarks shall
automatically terminate upon the later of: (a) five (5) years from any
termination, or (b) the date that any final payment is due to Employee.

7.6 Employee hereby further covenants and agrees that the restrictive covenants
contained in this Section 7 are reasonable as to duration, terms and
geographical area and that they protect the legitimate interests of Employer,
Owner and/or its Affiliates, impose no undue hardship on Employee, and are not
injurious to the public. Employee further agrees that the duration (time period)
associated with the restrictive covenants in Sections 7.0 will be tolled during
any period of noncompliance. Therefore, should the Employer be compelled to seek
injunctive relief, the parties envision the court’s order for compliance to
provide for a complete period of time, whichever is applicable to the given
dispute, and not merely the remaining portion of the applicable time period.
Further, in the event that any of the restrictions and limitations contained in
this Section 7 are deemed to exceed the time, geographic or other limitations
permitted by Nevada law, the parties agree that a court of competent
jurisdiction shall revise or otherwise “blue-pencil” any offending provisions so
as to bring this Section 7 within the maximum time, geographical or other
limitations permitted by Nevada law.

7.7 Notwithstanding anything to the contrary contained herein, the restrictive
covenants set forth in this Section 7, shall not apply in the event: (i) the
Employer, Owner or any of their Affiliates fail to pay specified compensation or
provide benefits due Employee during the Term, fail to pay amounts due Employee
on any termination, fail to pay Employee any installment of the Consolidation
Payment, or fail to comply with the provisions of Section 3.5 for the benefit of
Employee or (ii) the Employee gives notice under Section 5.1.5. upon an
Acceleration Event.

8. REMEDIES.

Employee acknowledges that Employer and/or its Affiliates have and will continue
to deliver, provide and expose Employee to certain knowledge, information,
practices, and procedures possessed or developed by or for Employer or its
Affiliates at a considerable investment of time and expense, which are protected
as confidential and which are essential for carrying out Employer’s or its
Affiliate’s business in a highly competitive market. Employee also

 

Page 8 of 12



--------------------------------------------------------------------------------

acknowledges that Employee will be exposed to Confidential Information, Trade
Secrets, Works of Authorship, inventions and business relationships possessed or
developed by or for Employer or its Affiliates, and that Employer or its
Affiliates would be irreparably harmed if Employee were to improperly use or
disclose such items to competitors, potential competitors or other parties.
Employee further acknowledges that the protection of Employer’s and its
Affiliates’ customers and businesses is essential, and understands and agrees
that Employer’s and its Affiliates’ relationships with its customers and its
employees are special and unique and have required a considerable investment of
time and funds to develop, and that any loss of or damage to any such
relationship will result in irreparable harm. Consequently, Employee covenants
and agrees that any violation by Employee of Section 6 or 7 shall entitle
Employer and/or its Affiliates to immediate injunctive relief in a court of
competent jurisdiction. Employee further agrees that no cause of action for
recovery of materials or for breach of any of Employee’s representations,
warranties or covenants shall accrue until Employer or its Affiliate has actual
notice of such breach.

9. NOTICES.

Any and all notices required under this Agreement shall be in writing and shall
be either hand-delivered or mailed, certified mail, return receipt requested,
addressed to (as may later be modified):

 

TO EMPLOYER:    SBEHG LAS VEGAS I, LLC d/b/a SLS Las Vegas   

Attn: General Counsel

4285 Polaris Avenue

   Las Vegas, NV 89103 WITH COPY TO:    Terry Fancher    Executive Managing
Director    Stockbridge Real Estate Funds    4 Embarcadero Center, 33rd Floor   
San Francisco, CA 94111 TO EMPLOYEE:    Robert L. Oseland II    212 Satin Mist
Court    Las Vegas, NV 89144 WITH COPY TO:    Bruce Leslie, Esq.    Bruce A.
Leslie, Chtd.    3960 Howard Hughes Pkwy # 500    Las Vegas, NV 89169

All notices hand-delivered shall be deemed delivered as of the date actually
delivered. All notices mailed shall be deemed delivered as of three (3) business
days after the date postmarked. Any changes in any of the addresses listed
herein shall be made by notice as provided in this Section 9.

 

Page 9 of 12



--------------------------------------------------------------------------------

10. SUPERSEDING AGREEMENT. The Parties hereby expressly covenant and agree, to
extinguish and dissolve the 2012 Employment Agreement and 2012 Addendum, and
that this Agreement while immediately binding on the Parties is intended to
become effective and implemented as of July 1, 2014 to amend, replace and
supersede the 2012 Employment Agreement and 2012 Addendum and any other prior
agreements or understandings, whether formal or informal, between the Parties.

11. REVIEW BY PARTIES AND THEIR LEGAL COUNSEL.

11.1 The parties represent that they have read this Agreement and acknowledge
that they have discussed its contents with their respective legal counsel or
have been afforded the opportunity to avail themselves of the opportunity to the
extent they each wished to do so.

11.2 Employee has been advised by the Employer that he should consider seeking
the advice of counsel in connection with the execution of this Agreement and
Employee has had an opportunity to do so. Employee has read and understands this
Agreement, and has sought the advice of counsel to the extent he has determined
appropriate.

11.3 Each person executing this Agreement in a representative capacity
represents and warrants that he or she has full power and authority to execute
this Agreement on such entities’ behalf and that this Agreement is binding and
enforceable against such entity.

 

Page 10 of 12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF AND INTENDING TO BE LEGALLY BOUND THEREBY, the Parties hereto
have executed and delivered this Agreement as of the year and date first above
written.

 

SBEHG LAS VEGAS I, LLC   EMPLOYEE By:  

/s/ Sam Nazarian

   

/s/ Robert L. Oseland II

Name:   Sam Nazarian     Robert L. Oseland II Title:   CEO SBE    
STOCKBRIDGE/SBE HOLDINGS, LLC     SB GAMING, LLC By:  

/s/ Terrence E. Fancher

    By:  

/s/ Terrence E. Fancher

Name:   Terrence E. Fancher     Name:   Terrence E. Fancher Title:   Authorized
Signatory     Title:   Chief Executive Officer

 

Page 11 of 12



--------------------------------------------------------------------------------

Schedule 1- Definitions

 

(a) “Affiliate” - means with respect to a specified Person, (i) any other Person
who or which is: directly or indirectly controlling, controlled by or under
common control with the specified Person; or (ii) any member or manager of the
specified Person, that is not an individual. For purposes of this definition
only, “control,” “controlling” and “controlled” mean the right to exercise,
directly or indirectly, more than fifty percent (50%) of the voting power of the
stockholders, members or owners and, with respect to any partnership, trust or
other entity or association, the possession, directly or indirectly, of the
power to direct or cause the direction of, or whose consent is required for, the
management or policies of the controlled entity. For purposes hereof, “Person”
shall mean an individual, partnership, corporation, limited liability company,
trust, unincorporated association, joint venture existing as of the date of this
Agreement.

 

(b) “Change of Control” - shall mean the occurrence of any of the following:
(1) the beneficial, direct, or indirect acquisition by a Person or Persons that
are not a present owner/member of Owner, parties to this Agreement and/or not an
Affiliate of the aforementioned individuals/entities (“Unrelated Persons”) of
more than 50% of the ownership, voting power, membership or economic interests
of Employer or Owner in a single transaction or a series of transactions,
including but not limited to public offerings, private placements, or sales;
(2) the direct or indirect sale, lease or transfer by Employer of substantially
all of its assets to one or more Unrelated Persons in a single transaction or a
series of related transactions; (3) the merger, combination, consolidation or
reorganization of Employer with or into an Unrelated Person such that Employer’s
or Owner’s members, who owned more than 50% of the voting power of Employer’s
voting securities or membership interests immediately before such merger or
consolidation, do not own, themselves or together with their Affiliates, more
than 50% of the voting power of the issued and outstanding voting securities or
membership interests of the surviving corporation or other entity immediately
after such merger, consolidation or reorganization.

 

Page 12 of 12